DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, as to the point that the applied prior art Wijekoon et al and Hamilton et al fail to teach the etching solution temperature range is 100 to 150 degree C; and Guillemot fails to teach the step of ceramming the glass substrate occurs after the etching step, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato et al (US 2018/0086662, provided with IDS dated 10/14/2020) in view of Wijekoon et al (US 2009/0280597) and Stockum et al (US 2015/0187965).
Luzzato et al disclose a process including the steps of texturing a glass substrate to form a textured surface, the textured surface including a plurality of micro fractures extending from the textured surface into the substrate; and thereafter, chemically etching the textured surface of the glass substrate to a depth sufficient to remove the micro fractures [0005]; wherein the texturing is performed by by subjecting the glass substrate to a sandblasting process, a lapping process, ------, or a thermal-mechanical imprinting process.  After the texturing process, glass substrate 200 includes a textured surface 210 having peaks and valleys that determine the surface roughness as shown in FIG. 2.  The texture of surface 210 can generally be controlled to within a desired roughness range by selecting appropriate parameters of the texturing process; and the etching step, the substrate is submersed in a bath of a liquid etchant known to etch glass material.  Examples of suitable etchants include, but are not limited sodium hydroxide (NaOH), potassium hydroxide (KOH), and phosphoric acid (H.sub.3PO.sub.4).  Deep etch step 320 etches substrate 400 to 
a sufficient depth, D in Figure 4; [0028]-[0031]. 
Luzzato et al disclose that the etching step remove the depth D, which is about 20, 30 microns or micrometers or more [0029] and figure 4. So it would reads on the claimed limitation of the substrate thickness of the primary surfaces decreases during the etching duration as suggested by Luzzato et al.
Luzzato et al fail to explicitly disclose the etching process parameters, namely the amount of the etchant, temperature and time of etching as recited in the claim 1.
However, Wijekoon et al disclose a surface treating/cleaning process of a substrate comprises a glass substrate [0025]; wherein roughening a surface with an etching solution such as an alkaline solution having one or more surface modification additives that are added therein that is maintained at a temperature between about 65.degree.  C. and about 95.degree.  C. [0028]; the alkaline solution for etching the silicon substrate may be an aqueous potassium hydroxide (KOH), sodium hydroxide (NaOH), aqueous ammonia (NH.sub.4OH), tetramethylammonium hydroxide (TMAH; or (CH.sub.3).sub.4NOH), or other similar basic solution.  The alkaline solution may have a concentration between about 1 weight percent and about 15 weight percent of KOH to a deionized water (DI) water [0029]; the etching process may be performed between about 1 minute to about 90 minutes [0035].
In the above, the claimed temperature range including the lowest point, 100 degree is obvious over the temperature range of 95 degree (the highest point, reads on the lowest point of the claimed range) taught by the Wijekoon et al because it is very close enough that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05.I.
Additionally, Stockum et al disclose a novel KOH-containing etching composition having 5 to 40 wt % [0039];[0040]; [0045]; where a glass substrate (PSG) can be etched by heating the substrate with a temperature of 100 degree C to 150 degree C; the etching depth is more than 5 micrometer [0047] and aforesaid teaching reads on the claimed temperature limitation of the etching solution because the etching being performed while heating the substrate (see above) and as such the etching solution or the etching paste achieving the same temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Wijekoon et al’s teaching along with the Stockum et al’s teaching of using the alkaline etchant with the claimed temperature range into Luzzato et al’s teaching for achieving good etching results as taught by Wijekoon et along with Stockum et al.
With regards to claim 6, the modified teaching discloses above that the etching solution is an alkaline solution comprises NaOH or KOH, so the etching solution does not comprises hydrogen fluoride.

Claims 4-5,10,12,15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato et al (US 2018/0086662, provided with IDS dated 10/14/2020) in view of Wijekoon et al (US 2009/0280597) and Stockum et al (US 2015/0187965) as applied to claim 1 above, and further in view of Helgesson (US 3,883,337) as supported by Pinckney (USP 6,388,375).
ceramming step being performed after the etching step as to claims 4,10 and 17; and the substrate is a glass-ceramic as of claim 5.
However, Helgesson discloses that a glass substrate is etched to make it smoother surface and this is advantageous not only for the subsequent sintering but also for the crystallization if ceramic glass is to be manufactured, wherein the glass surface is etched by alkaline solution such as sodium hydroxide (col.1, lines 63-66; col.2, lines 1-5) and aforesaid “crystallization of the glass” easily reads o the claimed “ceramming” of the glass substrate, which is supported by Pinckney (USP 6,388,375).
Pinckney discloses under the heading of “DESCRIPTION OF THE INVENTION” (10) Glass-ceramic sheets are produced employing conventional ceramming practice as is well known in the art.  A precursor glass is first batched, melted and formed as sheets.  The forming may be by rolling, or by the float process.  The glass sheet is then converted to the glass-ceramic state by internal nucleation with nucleating agents in the glass.  The ceramming is accomplished by subjecting the glass to a thermal treatment having a time-temperature, crystallizing cycle appropriate to the particular glass.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Helgesson’s teaching of ceramization of a glass substrate into Modified Luzzato et al’s teaching for efficiently achieving a glass-ceramic substrate as taught by Helgesson as supported by Pinckney.
With regards to claim 12, the modified teaching discloses above that the etching solution is an alkaline solution comprises NaOH or KOH, so the etching solution does not comprises hydrogen fluoride.

Claims 3,11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato et al (US 2018/0086662, provided with IDS dated 10/14/2020) in view of Wijekoon et al (US 2009/0280597) and Stockum et al (US 2015/0187965) and Helgesson (US 3,883,337) as supported by Pinckney (USP 6,388,375) as applied to claims 1,2,10 and 16 above, and further in view of Toller et al (US 2015/0143916).

However, Toller et al disclose a substrate (glass) surface is roughened by a mechanical abrasion process such as grit blasting or sandblasting where an abrasive media such as aluminum oxide is mixed with a high pressure gas stream to abrade a surface [0025].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Toller et al’s teaching of abrading a surface by blasting with grit or sand with pressurized gas into modified Luzzato et al’s teaching for effectively increasing surface roughness as taught by Toller et al.	

Claims 7-8,13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato et al (US 2018/0086662, provided with IDS dated 10/14/2020) in view of Wijekoon et al (US 2009/0280597) and Stockum et al (US 2015/0187965) and Helgesson (US 3,883,337) as supported by Pinckney (USP 6,388,375) as applied to claims 1,10 and 16 above, and further in view of Kurachi et al (US 2005/0211673) and Nasu et al (US 2009/0004372).
Modified Luzzato et al disclose above except the etching solution further comprises chelating agent and alkali metal salt, such as Na3PO4.
However, Kurachi et al disclose an etching process for glass substrate, wherein the etching solution comprises a chelating agent along with an alkaline etching solution will provide efficient etching [0043], wherein the chelating agent is EDTA [0087]-[0089].
Nasu et al disclose that a base glass substrate is cleaned with a solution comprising a mixture of NaOH, Na.sub.2CO.sub.3, Na.sub.3PO.sub.4 are used to clean the glass surface (removal of organic contaminates on the surface) [0011].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kurachi et al’s teaching of introducing a chelating agent such as EDTA; and Nasu et al’s alkali metal phosphate into modified Luzzato et al’s teaching for efficiently etching the substrate; and removing of organic contaminants form the surface as taught by Kurachi et al and Nasu et al, respectfully.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713